 

SCORES HOLDING COMPANY, INC.

535 West 27th Street

New York, NY 10001

 

December 9, 2013

 

Scores Licensing Corp.

617 11th Avenue

New York, NY 10036

Attn: Mr. Howard Rosenbluth

 

Re: License of Trademarks

 

Dear Mr. Rosenbluth:

 

The undersigned, Scores Holding Company, Inc. (“Owner”), owns all of the
trademarks, including all trademark rights, registrations and applications
associated therewith and other intellectual property rights relating thereto as
identified on Schedule A attached hereto, which may be amended from time to time
by Owner (collectively, the “Marks”). Owner is willing to grant to Scores
Licensing Corp. (“Licensee”) a license in, to and under the Marks, on and
subject to the following terms and conditions (this “Agreement”):

 

1.          Owner hereby grants to Licensee an exclusive worldwide license,
subject to any pre-existing licenses as of the date of this Agreement, during
the “Term,” as defined below, to advertise and provide the services and
manufacture, market, promote, advertise, distribute and sell goods under the
Marks and in the International Classes as identified on Schedule A, and for all
services and products as may be determined and approved by Owner in writing from
time to time, including without limitation, those services provided or goods
sold by all entities related to Owner (collectively, “Services” or “Products”).
This grant of license includes the right to issue sublicenses to third parties
(“Sublicensees”), subject to the prior approval by Owner of each Sublicensee and
of all of the terms and conditions of each sublicense agreement (“Sublicense
Agreement”), such approval not to be unreasonably withheld. Expressly approved
hereunder are sublicenses to entities in common ownership with or control by
Owner or its majority shareholder(s).

 

2.           Licensee shall provide copies of all signed and executed Sublicense
Agreements to Owner promptly after execution thereof, upon Owner’s request.
Licensee shall be responsible to monitor the quality of all Services and
Products consistent with this Agreement, negotiate Sublicense Agreements in
accordance with Owner’s approval, oversee payments from Sublicensees and ensure
that Sublicensees maintain records of all sales and other activities under the
Sublicense Agreements, shall request and conduct audits as needed, ensure
performance of all obligations by all Sublicensees, and engage in other such
activities with Sublicensees relative to this Agreement as appropriate and/or
requested by Owner, in order to maximize generation of revenue from the
exploitation of the rights granted herein and to maintain the quality of the
Services and Products and the protection of the Marks.

 

 

 

 

3.          Licensee shall, itself or through Sublicensees, use commercially
reasonable efforts to promote, advertise and offer the Services and to
manufacture, market, promote, advertise, distribute and sell the Products and
under the Marks.

 

4.          Licensee shall at all times, and shall ensure that Sublicensees
shall at all times, promote, advertise and offer the Services and manufacture,
market, promote, advertise and sell the Products and otherwise use the Marks, in
a manner which is consistent with or better than comparable brands, subject to
Owner’s absolute approval. All Services promoted, advertised and offered and all
Products manufactured, marketed, promoted, advertised, distributed and/or sold
in association with the Marks and shall be of a quality consistent with the
foregoing. Such standard shall be included as a condition in each Sublicense
Agreement. In addition, each Sublicense Agreement shall contain a provision
that, at its request at any time and from time to time, Licensee and/or Owner
shall have the right to inspect the establishments, retail facilities,
manufacturing facilities, storage facilities, and any other facilities
maintained and used by Sublicensees and shall have the right to approve of all
Products and related packaging and all promotional, marketing, and advertising
materials prior to any Services or Products being offered for sale or sold, and
after sales of the Services and/or the Products have commenced. Further, Owner
shall have the right to periodically check the quality of all Services and
Products and related packaging and all promotional, marketing, and advertising
materials to be certain that the quality is uniform and consistent with the
foregoing, and to establish a reasonable method for providing for such quality
enforcement and approval with which Licensee and each Sublicensee shall comply
in all material respects.

 

5.          Licensee acknowledges Owner’s exclusive right, title and interest in
and to the Marks and any related trade dress used on the packaging for all
Products and any marketing, advertising or promotional materials used in
connection with the Services or Products. All and/or any use of the Marks and
trade dress and the goodwill associated therewith, including but not limited to,
the offering of Services and sale of Products by Licensee, either directly or
through Sublicensees, shall inure to the benefit of Owner for trademark
purposes.

 

6.          Licensee shall take no action to damage or to interfere with the
rights and ownership of Owner with respect to the Marks, and shall cooperate
with Owner in all reasonable respects in all registration, maintenance, defense
and/or enforcement efforts. In addition, Sublicense Agreements shall contain a
similar provision that Sublicensee shall not interfere with Owner’s ownership of
the Marks and shall cooperate with Owner in all reasonable respects regarding
the Marks. Each Sublicense Agreement shall contain the provision that should a
Sublicensee violate any of the terms and conditions relating to the use of the
Marks as provided thereunder, Owner shall have the coextensive right to proceed
directly against such Sublicensee to enforce all rights in and relating to the
Marks and to obtain immediate injunctive relief in addition to any other
remedies available to Owner.

 

-2-

 

 

7.          Licensee, if a direct provider of Services or seller of Products,
shall pay Owner a royalty to be determined by Owner from time to time, upon
reasonable notice, to be calculated as a percentage of all of its “Net Revenue,”
e.g., the total revenue received in connection with the Services provided, less
any approved discounts and/or deductions or such other payment arrangement, such
as a fixed flat fee, as Owner may determine from time to time. Licensee may also
pay to Owner a percentage, to be determined by Owner from time to time, upon
reasonable notice to Licensee, of all royalties received by Licensee under
Sublicense Agreements. In the event that Owner makes a change in the royalty or
percentage as aforesaid, Owner shall provide Licensee with reasonable notice
before the same becomes effective, and Licensee shall have the right to
terminate this Agreement within thirty (30) days notice thereafter, provided,
however, that no such change shall be effective as to any Sublicense Agreement
then outstanding as to which the royalties payable by Licensee shall remain
unchanged for the duration of the term or terms thereof, including all
extensions exercised by the respective Sublicensees. Royalties and percentage
payments are to be paid by Licensee within thirty (30) days after the end of the
quarter in which such royalties or other payments are received from
Sublicensees. Owner reserves the right to charge interest for late payments and
to impose the costs of collection, including attorneys’ fees, on Licensee if it
fails to pay on time.

 

8.          Licensee shall keep accurate and complete books and records, which
Owner shall have the right to examine on ten (10) days’ notice. Licensee shall
provide Owner with monthly statements of its Net Revenue showing gross revenue
amounts and discounts offered and taken, and all royalties received under
Sublicense Agreements. The statements shall be certified as accurate by an
officer and shall include copies of statements received from Sublicensees.
Sublicensee shall be correspondingly required to follow similar obligations;
provided, further, that the right to examine Sublicensee’s books and records
shall inure as well directly to Owner.

 

9.          The term of this Agreement (the “Term”) shall be for one (1) fiscal
year commencing as of the date first written above and shall automatically renew
for consecutive one (1) fiscal year terms unless either party provides at least
thirty (30) days notice to the other party of its intention to terminate this
Agreement. If such notice to terminate is given, the parties may in good faith
negotiate a sell-off period to allow Licensee to liquidate any inventory it may
have for a limited period not to exceed three (3) additional months, provided it
does nothing to damage the Marks during such period and is otherwise in
conformance with its obligations under this Agreement. Net Revenues during such
sell-off period shall require royalties to be paid by Licensee as otherwise
payable during the Term.

 

10.         In the event of a termination of this Agreement at any time and for
any reason, and without limiting the provisions of Paragraph 7 hereof, the
unexpired term of each Sublicense Agreement shall continue to be honored, if
possible. For each Sublicense Agreement that continues to be honored, Owner
shall be deemed a permitted successor and the sublicensor thereunder for all
purposes through the end of the respective term(s), and Licensee shall have no
further rights thereunder or interest therein.

 

11.         All Products, labels, packaging, advertising and other uses of the
Marks must contain “™” or ® and/or other appropriate legends as requested or
directed by Owner from time to time, and in the forms approved by Owner.
Licensee and each Sublicensee shall comply with all foreign, federal, state,
county, municipal or other statutes, laws, orders and regulations of any
governmental or quasi-governmental entity applicable to the manufacturing,
distribution, promotion, marketing, advertising, offering for sale and sale of
Products and Services, including obtaining all necessary governmental licenses.
In addition, Licensee and each Sublicensee shall comply with any brand
guidelines, marketing guidelines and ethical standards adopted or approved from
time to time by Owner.

 

-3-

 

 

12.         Licensee shall defend, indemnify and hold harmless Owner for all of
its actions, including product liability. It shall, upon request from Owner,
obtain and maintain general comprehensive as well as product liability insurance
with coverage under each policy of at least $3,000,000.00, and in such event
shall include Owner as an additional insured. Such insurance shall be maintained
at Licensee’s cost throughout the Term, and Licensee shall provide Owner with a
certificate evidencing this coverage at any time upon request by Owner. Owner
may accept coverage by each Sublicensee if Licensee is not engaged directly in
the offering of Services or manufacture of Products.

 

13.         Notwithstanding anything herein contained to the contrary, Owner may
terminate this Agreement and the rights licensed hereunder immediately upon
written notice to Licensee, in the event that Licensee:

 

13.01       ceases to engage in the business of offering the Services or selling
the Products in the ordinary course of its business, or there is no Sublicensee
then offering the Services or selling the Products;

 

13.02       violates this Agreement in any manner as to the quality of the
Services or Products, the unauthorized use of the Marks, the distribution or
sale of unapproved Products, the offering of unapproved Services, grants a
sublicense without obtaining prior approval from Owner or fails to terminate a
Sublicense Agreement if the Sublicensee is in breach thereunder, and in each
such event there shall be no right on the part of Licensee to cure;

 

13.03       notifies Owner of its desire to relinquish the license granted
herein or its inability to meet its obligations hereunder;

 

13.04      engages in any conduct that in the subjective judgment of Owner is
inconsistent with the spirit and conditions of this Agreement, and there shall
be no right on the part of Licensee to cure;

 

13.05      breaches any other material provision hereof and fails to cure the
same within thirty (30) days after notice thereof; or

 

13.06      has a material change in ownership or control.

 

14.         Upon termination of this Agreement, all rights conveyed herein shall
terminate including Licensee’s rights to use and sublicense the Marks and shall
revert to Owner, subject to any specific post-termination sales rights provided
herein. Any and all royalties from Licensee and percentages from Sublicensees
shall become immediately due and payable, with the exception of Sublicense
Agreements which continue pursuant to Paragraph 10.

 

15.         Notices are to be in writing, delivered by hand, or sent by prepaid
overnight courier, to the address set forth above for the party for which it is
intended or such other address as designated by notice hereunder.

 

-4-

 

 

16.         This is the entire Agreement between the parties as to its subject
matter; it shall bind and inure to the benefit of successors and assigns. It may
be amended or discharged only by further writing, signed by the party to be
charged. New York law shall govern, and the parties consent to the resolution of
all disputes exclusively in the Federal or State Courts located in the State and
County of New York. The prevailing party in any proceeding shall be entitled to
recover its attorneys’ fees relating to any breach alleged hereunder. Without
limitation, Owner shall have the right to an injunction or other equitable
relief in any court of competent jurisdiction, to prevent violation by Licensee
or any Sublicensee of any obligations hereunder relating to the use of the
Marks.

 

Countersignature below will constitute this a binding agreement as of the date
above written.

 

Very truly yours,       SCORES HOLDING COMPANY, INC.         By: /s/ Robert Gans
        Name: Robert Gans         Title: CEO

 

ACCEPTED AND AGREED:       SCORES LICENSING CORP.       By: /s/ Howard
Rosenbluth         Name: Howard Rosenbluth         Title: CFO  

 

-5-

 

 

SCHEDULE A

 

TRADEMARKS

 

EUROPEAN COMMUNITY

 

SCORES® trademark, Registration No. 010994994

 

International Classes: 25, 41, 43

 

UNITED STATES

 

[tex10-1logo1.jpg] ® trademark, U.S.  Registration No. 1,830,135

 

International Classes: 6, 41, 42

 

[tex10-1logo2.jpg] ® trademark, U.S. Registration No. 1,830,405

 

International Classes: 25, 41, 42

 

[tex10-1logo3.jpg] ® trademark, U.S. Registration No. 1,855,829

 

International Classes: 25, 41, 42

 

SCORES NEW YORK and DesignTM trademark, U.S. Serial No. 85/380,043

 

International Classes: 41, 43

 

SCORES NEW YORK and DesignTM trademark, U.S. Serial No. 85/380,087

 

International Classes: 41, 43

 

SCORES ENTERTAINMENTTM trademark, U.S. Serial No. 85/380,132

 

International Class: 16

 

-6-

 

 

SCORES STRIPPER WARSTM trademark, U.S. Serial No. 85/446,328

 

International Class: 41

 

SCORES STORETM trademark, U.S. Serial No. 85/504,187

 

International Class: 35

 

SCORES ATLANTIC CITYTM trademark, U.S. Serial No. 85/604,040

 

International Classes: 41, 43

 

SCORES BOYSTM trademark, U.S. Serial No. 85/754,885

 

International Classes: 41, 43

 

THE SPREADTM trademark, U.S. Serial No. 86/008,963

 

International Class: 41

 

BLUE VELVET THEATERTM trademark, U.S. Serial No. 86/008,737

 

International Class: 41

 

THE BLACK BOX CABARETTM trademark, U.S. Serial No. 86/008,567

 

International Class: 41

 

THE REAL MEN OF SCORESTM trademark, U.S. Serial No. 85/905,856

 

International Classes: 41, 43

 

[tex10-1logo4.jpg] TM trademark, U.S. Serial No. 85/380,087

 



International Classes: 41, 43

 

-7-

 

 

[tex10-1logo5.jpg] TM trademark, U.S. Serial No. 85/380,043



 

International Classes: 41, 43

 

THE LIBERTINE ROOMTM trademark, U.S. Serial No. 85/971,570

 

International Class: 41

 

THE DISTRIKTTM trademark, U.S. Serial No. 85/971,551

 

International Class: 41

 

THE ELECTRIC FANTASY CLUBTM trademark, U.S. Serial No. 85/971,481

 

International Class: 41

 

THE DECK AT SCORESTM trademark, U.S. Serial No. 85/966,770

 

International Class: 41

 

SCORES COLLECTIONTM trademark, U.S. Serial No. 85/965,064

 

International Class: 35

 

SCORES LOUNGETM trademark, U.S. Serial No. 86/098,243

International Class: 41

 

SCORES BAR & GRILLTM trademark, U.S. Serial No. 86/098207

International Class: 41

 

SCORES BURGER & BREWTM trademark, U.S. Serial No. 86/098,109

International Class: 41

 

SCORES PUBSTM trademark, U.S. Serial No. 86/098,036

International Class: 41

 

DIAMOND DOLLARSTM trademark

 

-8-

 